UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-4241
YOUDH K. GYANI, a/k/a Harry
Stevens,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 Marvin J. Garbis, District Judge.
                         (CR-96-196-MJG)

                      Submitted: March 20, 2002

                       Decided: April 11, 2002

 Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Atiq R. Ahmed, ATIQ R. AHMED, P.A., Silver Spring, Maryland,
for Appellant. Thomas M. DiBiagio, United States Attorney, Joyce K.
McDonald, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.
2                        UNITED STATES v. GYANI
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   Youdh K. Gyani appeals the eighteen-month prison sentence the
district court imposed after revoking his supervised release. Gyani
asserts that the sentence was plainly unreasonable because it exceeded
the three-to-nine-month sentence suggested under U.S. Sentencing
Guidelines Manual § 7B1.4, p.s. (2000), and that the district court
failed to consider the factors in 18 U.S.C.A. § 3553(a) (West 2000)
before imposing sentence. We affirm.

   We have thoroughly reviewed the record on appeal, including the
nature and extent of Gyani’s supervised release violations, the proba-
tion officer’s petition for violation of supervised release that notified
the district court of the revocation range recommended in Chapter 7
of the sentencing guidelines, the excerpts from the transcript of the
revocation hearing, and the transcript of the sentencing hearing. We
conclude that the district court did not abuse its discretion in sentenc-
ing Gyani to an eighteen-month term of imprisonment. See United
States v. Davis, 53 F.3d 638, 642 (4th Cir. 1995) (providing standard
of review). We also find that the district court properly considered the
factors set forth in § 3553(a). See id. ("A court need not engage in rit-
ualistic incantation in order to establish its consideration of a legal
issue. It is sufficient if . . . the district court rules on issues that have
been fully presented for determination. Consideration is implicit in
the court’s ultimate ruling.").

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                               AFFIRMED